 

 

 

 

 

A close up of a sign Description automatically generated
[rgp-20200222xex10_4g001.jpg]

 

Retention Bonus

Recovery Agreement

(Revised and Restated)

﻿

February 21, 2020

﻿

﻿

I, Tim Brackney, hereby acknowledge receipt of a retention bonus from Resources
Global Professionals (“RGP”) in connection with my promotion to President &
Chief Operating Officer, as reflected in my job description, in the amount
of $500,000 (the “Retention Bonus”).  The Retention Bonus was paid to me on
August 9, 2019. 

﻿

If, for any reason, I cease to be employed by RGP prior to the first day of the
fourth quarter of RGP’s Fiscal Year 2024, I agree to repay the then outstanding
amount of the Retention Bonus.  Pursuant to this Agreement, the amount will be
ratably forgiven over a period of 15 Fiscal Quarters beginning on the first day
of Fiscal Year 2020, as long as I remain employed by RGP.  Additionally, if at
any point my employment is terminated by RGP without Cause, or if I terminate my
employment for Good Reason (as these terms are defined in my renewed Employment
Agreement with RGP dated February 21, 2020), I will not be required to repay RGP
the then outstanding balance of the Retention Bonus.

﻿

Any repayment amount outstanding must be paid by me to RGP within 30 days of my
last day of employment at RGP.  In the event this amount is not paid when due, I
agree to pay all attorneys’ fees and reasonable costs of collection. 

﻿

﻿

 

 

﻿

Signature:

/s/ Tim Brackney

﻿

Dated:

February 21, 2020

﻿



17101 Armstrong Avenue    Irvine    California    92614    USA

O: 714 430 6400   |  F: 714 430 6424   |   RGP.com

--------------------------------------------------------------------------------